DISSENTING OPINION BY
KLEIN, J.:
¶ 11 respectfully dissent. Since Fauntleroy’s affidavit was dated April 6, 2004, and Holmes filed his PCRA petition within 60 days of that date, I would find that Holmes has properly pled and proved the after-discovered evidence exception to the *512PCRA time requirement. See 42 Pa.C.S. § 9545(b)(2). Therefore, I would reverse the PCRA court’s summary dismissal and remand for a hearing on the PCRA petition.
¶ 2 I believe that the statement was after discovered evidence because in the initial statement to the police, Fauntleroy said he did not see the shooter, but later told Holmes he did see the assailant and could testify that it was not Holmes. I believe the 60-day timeliness requirement was met, since it is not possible to file a PCRA petition based on new evidence merely because someone makes a comment. It is necessary to have an affidavit before one can file a PCRA petition so that it can be demonstrated that there really is a witness willing to come forth and what that witness would say. Until that affidavit is obtained, no petition will be successful. Here, there is no showing there was any delay in obtaining the affidavit, and the petition was filed within 60 days of the affidavit, therefore within 60 days of the time the new evidence was in hand and could be submitted to the court.
¶ 3 The petition, filed on June 1, 2004 while Holmes was confined in SCI-Maho-ney in Frackville, relied upon the April 6, 2004 affidavit of Stephen Fauntleroy. In the affidavit Fauntleroy attests that he had witnessed the murder and could identify the assailant as someone other than defendant Holmes. In his affidavit, Fauntleroy asserts that that he would explain that he was a friend of the victim and was hiding behind a parked car while the robbery and murder occurred, and that when police interviewed him, he did not volunteer any description of the shooter because he was afraid to get involved. Fauntleroy also states in his affidavit that he approached defendant Holmes while they both were incarcerated at SCI-Rock-view, but he does not identify when this occurred.
¶ 4 The PCRA court determined that since the witness was known to defendant and gave a statement to police, this is not after-discovered evidence. As the exculpatory evidence was not contained in the initial statement to police, the court, therefore, dismissed the petition without a hearing.
¶ 5 The majority, however takes a different approach, finding that Holmes did not meet his burden of pleading and proving that he filed the petition within 60 days of becoming aware of Holmes’ statement. See 42 Pa.C.S. § 9545(b)(2). The majority states that even though the petition was filed within 60 days of the date of the affidavit, “there is absolutely no indication that Mr. Fauntleroy drafted the affidavit on the same day that he first approached Appellant and revealed to him the new information. Thus Holmes failed to demonstrate the predicate requirement that the instant claim was raised within sixty days of the date it first could be presented, and therefore, he did not sustain his burden of pleading and proving that the after-discovered evidence exception permits him to circumvent the statutory time-bar.” Majority Memorandum, at 511
¶ 6 The majority cites to Commonwealth v. Beasley, 559 Pa. 604, 741 A.2d 1258 (1999) to support this conclusion. I disagree with the majority’s reasoning and I believe the majority’s reliance on Beasley is misplaced. In my opinion, Beasley supports my view that the petition was filed within the 60-day period required under section 9545(b)(2).
¶ 7 In Beasley, our Supreme Court stated:
[To] qualify for any of the exceptions found in paragraph (b)(l)(i)-(iii), one must not only satisfy the substantive requirements of the exception provision, but must also file a petition invoking that exception within sixty days of the *513date the claim could have been filed. 42 Pa.C.S. § 9545(b)(2). The affidavit on which appellant relies in support of this claims is dated May 23, 1990. As his current petition was not filed until January 16, 1997, appellant has failed to meet the sixty-day requirement.
Id. at 1262 (emphasis added).
¶ 8 Notably, the Beasley Court used the date of the affidavit and the date the PCRA petition was filed as the guideposts. Here, applying that principle, the requirements of section 9545(b)(2) were met.
¶ 9 Further, in Commonwealth v. Burkhardt, 833 A.2d 233 (Pa.Super.2003), appellant averred in his PCRA petition that the facts upon which his claim was predicated were unknown to him and could not have been ascertained with due diligence prior to November 12,1999, the date upon which Robert Paul O’Neill, a material witness at Burkhardt’s trial, signed an affidavit relating the facts surrounding his testimony at that trial. We stated:
Such an allegation of after-discovered evidence brings a PCRA petition within the permissible time limitations found in 42 Pa.C.S. § 9645(b)(1)® and (b)(2). The distinguished trial judge found the petition to be timely filed, inasmuch as it was filed within sixty days of the date O’Neill executed his affidavit. We accept Judge Georgelis’s finding and proceed to our review of the denial of PCRA relief.
Id. at 236 (emphasis added); cf. Commonwealth v. Gallman, 838 A.2d 768, 774 n. 6 (Pa.Super.2003) (even if petition had set forth proper offer of proof, the latest date on which relevant time period would have commenced would have been July 8, 2001, when Stroman signed the affidavit; Gallman did not file amended PCRA petition until December 27, 2001, well beyond the sixty-day deadline).
¶ 10 I also disagree with the PCRA court’s determination and the majority’s alternative argument that the evidence does not qualify as after-discovered evidence. This is not recantation testimony. Fauntleroy was an eyewitness to the murder, and attests that he told the police that he did not see the shooting because he was afraid, but in fact he was hiding behind a car and saw the assailant and it was not Holmes. The facts upon which Holmes’ claims are predicated “were unknown to the petitioner and could not have been ascertained by the exercise of due diligence.” 42 Pa.C.S. § 9545(b)(1)(H). In essence, even though defense counsel had a statement from Fauntleroy, that statement was useless to the defense because it indicated Fauntleroy did not see the assailant. Further, one of the two witnesses who identified Holmes testified at trial that he did not remember identifying Holmes as the shooter. (N.T. Trial, 1/11/94, at 64).
¶ 11 Based on the record before us, I would reverse and remand for a hearing on Holmes’ PCRA petition.